Citation Nr: 1223905	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits as a child of the Veteran.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974.  He died in September 2006.  The appellant is the mother and legal custodian of the Veteran's child and seeks benefits for the Veteran's surviving child.  

This case comes before the Board of Veterans' Appeals (Board) from a March 2007 decision of the Department of Veterans affairs (VA) Regional Office (RO) in Los Angeles, California, which then returned the brokered claims file to the Houston, Texas, RO because the appellant resides within that RO's jurisdiction.  

The appellant failed to report for a Board hearing, which was scheduled to be conducted in May 2012.  To the Board's knowledge, the appellant has offered no explanation as to why she was unable to appear and has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Board hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the appellant's and the child of the Veteran's annualized countable annual income for VA pension purposes has exceeded the maximum annual income limit for receipt of payment for nonservice-connected death pension benefits.  

2.  Throughout the pendency of this appeal, the child of the Veteran's annualized countable annual income, alone, for VA pension purposes has exceeded the maximum annual income limit for receipt of payment for nonservice-connected death pension benefits.  



CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits for the Veteran's child have not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.3(b)(4), 3.24, 3.271, 3.272 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

An October 2009 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the appellant about the information and evidence not of record that was necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence the appellant was expected to provide.  

Moreover, as will be explained below, the appellant's claim is being denied because the income for her and the Veteran's child, as well as the child's income alone, exceeds the limits allowed to receive the requested pension.  Where the law is dispositive, as in this case, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, further review of the VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Pension Laws and Regulations

Death pension benefits are generally available for surviving children of a veteran, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1542 
(West 2002).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, the surviving child's income or the income of the surviving child and any person with whom the child is residing who is legally responsible for the child's support does not exceed certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4) (2011). 

Pension shall be paid to a child in the custody of a person legally responsible for the child's support at an annual rate equal to the difference between the rate for a surviving spouse and one child under § 3.23(a)(5), and the sum of the annual income of such child and the annual income of such person, or the maximum annual pension rate under 38 C.F.R. § 3.24(b) of this section (a child with no custodian), whichever is less. 38 C.F.R. § 3.24(c).  Under the governing criteria, payments of any kind from any source shall be included as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income include the expenses of the veteran's last illness and burial and for the veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid and not reimbursed, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

The maximum annual rates of improved pension payable under Pub. L. 95-588 
(92 Stat. 2497) are set forth in 38 C.F.R. § 3.23 and § 3.24.  The monthly rates and annual income limitations applicable to this case are set forth in 38 C.F.R. § 3.24.  The rates of death pension benefits are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  

The maximum allowable rate for a surviving spouse with one child was $9,287 effective December 1, 2005; $9,594 effective December 1, 2006; $9,815 effective December 1, 2007; and $10,385 effective December 1, 2008, and December 1, 2009.  See M21-1, Part I, Appendix B. 

The maximum allowable rate for a child, alone, was $1,806 effective December 1, 2005; $1,886 effective December 1, 2006; and $1,909 effective December 1, 2007; and $2,020 effective December 1, 2008, and December 1, 2009.  See M21-1, Part I, Appendix B.  

Pension Eligibility Analysis

The Veteran served on active duty from December 1972 to November 1974, during the Vietnam War era.  He died in September 2006.  In this case, the Veteran was not service connected for any disabilities at the time of death, but served for more than ninety days during the Vietnam era.  The appellant in this case has established that she was previously married to the Veteran and divorced the Veteran prior to his death.  See the License and Certificate of Marriage issued in September 1990 and the divorce decree dated December 1996.  The appellant is also the biological mother of the Veteran's child, who was under the age of 18 at the time the claim was filed.  See the child's birth certificate.  As there is no showing that the appellant has been divested of legal custody, she is deemed the legal custodian.  

The appellant filed a claim for nonservice-connected death pension benefits in October 2006.  In the formal application for benefits, the appellant indicated that she and the Veteran's surviving child receive monthly benefits from the Social Security Administration (SSA) in the amount of $1,299 each.  See the VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  

In March 2007, the RO received notification from the SSA that the Veteran's surviving child was receiving monthly benefits in the amount of $1,341.00, as of December 2006.  See the SSA inquiry report dated March 2007.  

In November 2009, the RO received a VA Form 21-0519S-1, Improved Pension Eligibility Verification Report (Surviving Spouse with Children) for the year 2009.  As reflected in the report, the appellant reported receiving SSA benefits in the amount of $1,452 per month as the surviving spouse and $1,452 per month for the Veteran's child.  The appellant also submitted a listing of her budget expenses from January 2007 to December 2009.  Notably, for the years 2007, 2008, and 2009, the appellant reported a monthly income of $1,366; $1,406; and $1,452; respectively.  Specifically, as the reported monthly income on the appellant's budget expense document for 2009 is the same amount reported as SSA benefits on the November 2009 VA Form 21-0519S-1, the Board finds that the reported monthly income for 2007, 2008, and 2009, are SSA benefits.  Additionally, the appellant reported monthly medical expenses in the amount of $168.21 for the year 2007 and for January 2008.  

Based upon the evidence of record, the Board finds that the combined annual income of the child and appellant, as well as the child alone, exceeds the MAPR from October 2006 to December 2009.  Relying on the submitted information regarding annual earnings for both the appellant and the Veteran's child, for the year 2006, an earned income of $15,588 ($1,299 multiplied by 12 months) was calculated for the appellant and $15,588 was calculated for the child; for the year 2007, an earned income of $16,392 ($1,366 multiplied by 12 months) was calculated for the appellant and $16,392 was calculated for the child; for the year 2008, an earned income of $16,872 ($1,406 multiplied by 12 months) was calculated for the appellant and $16,392 was calculated for the child; and for the year 2009, an earned income of $17,424 ($1,452 multiplied by 12 months) was calculated for the appellant and $17,424 was calculated for the child.  

According to the Improved Disability Benefits Pension Rate Table for surviving spouse/child(ren), the appellant's annual income with one dependent child from October 2006 to December 2009 exceeds the maximum annual pension rate of $9,287, effective December 1, 2005; $9,594, effective December 1, 2006; $9,815, effective December 1, 2007; and $10,385, effective December 1, 2008 and December 1, 2009.  Similarly, the child's income alone from October 2006 to December 2009 exceeds the maximum annual pension rate of $1,806 effective December 1, 2005; $1,886 effective December 1, 2006; and $1,909 effective December 1, 2007; and $2,020 effective December 1, 2008 and  December 1, 2009.  As both the combined income of the appellant and the child, and in the alternative, the child's income alone, exceeds the MAPR for the award of nonservice-connected death pension benefits for a surviving child, the claim of entitlement to nonservice-connected death pension benefits must be denied due to excessive yearly income.  

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  See 38 C.F.R. 
§ 3.272(g)(1)(iii).  As noted in the submitted budget expense report, the appellant reported medical expenses for the year 2007 in the amount of $168.21 per month.  The appellant also reported $168.21 in medical expenses for January 2008.  Although it is unclear as to whether the medical expenses relate to the Veteran's child or were covered by Medicare, the Board finds that the appellant paid a total of $2,018.52 in medical expenses for the year 2007 ($168.21 multiplied by 12 months) and $168.21 for the year 2008.  Because the reported medical expenses exceed 5 percent of the MAPR for a surviving spouse and one dependent child and for a child alone, the medical expenses may be deducted from the combined income of the appellant and the child and the Veteran's child's annual income alone.  As no medical expenses were reported for 2006, 2009, and the remainder of 2008, any expenses incurred during those years may not be deducted.  

Even after deducting the $2,018.52 in medical expenses in 2007 for the appellant and the child, the 2007 annual income of $14,373.48 ($16,392 minus $2,018.52) exceeds the MAPR for a surviving spouse with one dependent child and for a child alone for 2007, barring entitlement to nonservice-connected death pension benefits for the year 2007.  Similarly, deducting $168.21 in medical expenses in 2008 for the appellant and the child, the 2008 annual income of $16,703.79 ($16,872 minus $168.21) exceeds the MAPR for 2008, barring entitlement to nonservice-connected death pension benefits.  

As noted above, pension for a child shall be computed based on the income of the child and custodian, or on the child alone, whichever results in the lower amount of pension.  Here, as the available evidence shows that both the income of the child and custodian, and the child's annual income alone exceed the MAPR for the award of nonservice-connected death pension benefits for a surviving child, the claim of entitlement to nonservice-connected death pension benefits must be denied due to excessive yearly income.   

The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts of this case that will support a legal basis for favorable action with regard to the claim for nonservice-connected death pension benefits.  The above information shows that, throughout the pendency of this appeal, the combined countable income for the appellant and the child, and the countable income for the child, alone, exceeds the MAPR for the award of nonservice-connected death pension benefits.  In light of the evidence, the 

application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the law, and not the evidence, is dispositive of this claim, the appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Nonservice-connected death pension benefits as a child of the Veteran is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


